*185OPINION OF THE COURT
Per Curiam.
The petitioner served the respondent with a petition containing one charge of professional misconduct. After a hearing on September 26, 2002, the Special Referee sustained the charge. The petitioner now moves to confirm the findings of the Special Referee and to impose such discipline as the Court deems just and proper. The respondent has neither cross-moved nor submitted any papers in response to the petitioner’s motion.
The charge alleges that the respondent has been convicted of a serious crime.
On or about August 9, 2001, an information was filed in Nassau County First District Court charging the respondent with the crimes of driving while intoxicated, in violation of Vehicle and Traffic Law § 1192 (2), a class B misdemeanor, and endangering the welfare of a child (two counts), in violation of Penal Law § 260.10 (1), a class A misdemeanor. The respondent entered a plea of guilty before the Honorable Susan T. Kleuwer, District Court Judge, to driving while intoxicated, as charged, and to the amended and reduced charge of attempted endangering the welfare of a child, in satisfaction of the two counts of endangering the welfare of a child, as charged.
Based on the evidence adduced and the respondent’s admissions, the Special Referee properly sustained the charge. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to impose, the petitioner informs the Court that the respondent has no prior disciplinary history. In view of the respondent’s documented efforts to come to terms with her alcohol addiction and the absence of any injured parties, the respondent is censured for her professional misconduct.
Ritter, J.P., Santucci, Altman, Feuerstein and Cozier, JJ., concur.
Ordered that the petitioner’s motion to confirm the Special Referee’s report is granted; and it is further,
Ordered that the respondent is censured for her professional misconduct.